DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/22 has been entered.

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 3/9/22. Claim 9 is cancelled. Claims 1-4, 7-8, 21-24, 27 and 37-40 are currently pending and an action on the merits is as follows.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-8, 21-24, 27 and 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites quantifying by the computer system the distribution of deviations by differential entropy.
 	The limitation of calculating a composite risk score based on a combination of the IEM system information and the mobile device-detected contextual information; providing a recommendation for a medical intervention based on the composite risk score; determining a circadian pattern from the contextual information; calculating variability of the circadian pattern; quantifying the variability of the circadian pattern; determining a plurality of deviations between the dominant pattern and the circadian pattern; calculating a distribution of the plurality of deviations; and quantifying the distribution of deviations by differential entropy, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind and/or with the aid of simple pen-and-paper calculations but for the recitation of generic computer components. That is, other than reciting “by the computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, the plurality of “calculating”, “providing”, “determining” and “quantifying” steps in the context of this claim encompass the user mentally,  manually or a combination of mentally and manually  “calculating”, “providing”, “determining” and “quantifying” values. For instance, the limitations of calculating a composite risk score, determining a circadian pattern, quantifying the variability of the circadian pattern, determining a deviation between the dominant circadian pattern and the circadian pattern and calculating a distribution of deviations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of receiving IEM data from a receiver worn by a subject and receiving mobile-device derived contextual information. These steps are mere data gathering steps and amount of insignificant extra-solution activity. Additionally, the claim recites a computer system to perform both the calculating, determining and quantifying steps. The computer system in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating and quantifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the calculating, determining and quantifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Similarly, the dependent claims do not include additional elements that amount to significantly more.	


Response to Arguments
Applicant’s arguments, see pgs. 8-11, filed 3/9/22, with respect to 101 rejection have been fully considered but are not persuasive 
Regarding Applicant’s arguments that the elements are not well-understood, routine and conventional have bene considered but are moot. The Examiner did not assert  any aspect was well-understood, routine and conventional. The additional elements, as noted in the rejection, the additional element of using a computer system to perform the calculating, determining and quantifying steps amounts to no more than mere instructions to apply the exception using a generic computer component, which does not qualify as integration into a practical application or significantly more than the abstract idea itself.
Regarding Applicant’s arguments that the steps recited in the claims could not be practically performed in the human mind, Examiner respectfully disagrees. Only the actual determination of the posture angle would not be practically performed in the mind but this information is pre-solutional and collected by the sensors on the IEM device. The determination of sleep or a circadian pattern from the posture information could be practically performed as the user could determine when and for how long the patient was supine or laying down with little to no posture change. The calculation of variability of data points across a 24 hour period could be performed by of ordinary skill in the art as variance is a standard statistical equation. Determining and reducing trend fit error while not efficient could be performed practically in the human mind (or with the aid of pen-and-paper) and determining deviation and the distribution could also be performed practically in the mind (or with the aid of pen-and-paper) as deviation and distributions are standard and basic statistical measures.
Additionally, the receiving of the IEM system information does not link the abstract idea to a particular machine or make the machine integral to the abstract idea. The system information and posture information is generic sensor data collected by generically recited sensor and systems. The abstract idea could be performed the same with a stream of data or data from different sensors or a patch and not an IEM so the IEM and the sensors do not provide significantly more. 
Regarding Applicant’s arguments that the claimed device is directed to a technological improvement, Examiner respectfully disagrees. Other than Applicant’s arguments that state and improvement there is no evidence presented for the actual improvement. It seems the system just automates decisions that the clinician would have already made but it is not clear that it provides more accurate decisions. Additionally, the purported improvement is not recited in the claim. Particularly, Applicant argues the method improves a medical clinician’s ability to provide an improved therapeutic regimen to a patient. However, the claim does not actually require the application of said improved therapeutic regimen. Instead, the claim states providing a recommendation, which could be a mental decision/determination that can be written down or verbally given by a clinician, thus grouping this step into the mental process abstract idea. To give weight to Applicant’s argument regarding the purported improvement, the claim needs to include an active step of actually giving/delivering the medical intervention based on the composite risk score.

Conclusion
Regarding claims 1-4, 7-9, 21-24, 27 and 37-40, no art rejections have been applied. The closest prior to Shusterman and Magent does not teach determining distributions using differential entropy or using the recited contextual information to determine a circadian pattern.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792